ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the most relevant prior art is Bennett et al (US 2015/0119840; “Bennett 2”; embodiment 2 beginning at para. [0157]).
Bennett 2 discloses a method for manufacturing absorbent articles (902; para. [0008], [0157]), the method comprising:
delivering (1006) a continuous web of liquid impermeable backsheet material (1004) in a machine direction (1001; Fig. 16; para. [0158]);
delivering (1014) a continuous web of liquid permeable bodyside liner material (1012) in the machine direction (1001; Fig. 16; para. [0161]);
providing a plurality of absorbent structures (1008; para. [0159]);
attaching the web of backsheet material (1004) to the web of bodyside liner material (1012; para. [0161]) such that the absorbent structures (1008) are interposed between the web of backsheet material (1004) and the web of bodyside liner material (1012; Fig. 16);
delivering (930) a continuous web of first waist elastic material (926) in the cross-machine direction (1003; Fig. 16; para. [0163]);
cutting the web of first waist elastic material (926) to form a plurality of discrete first waist elastic members (936; para. [0165]);
attaching the first waist elastic members (936) to the web of bodyside liner material (1012) in the cross-machine direction (1003; Fig. 16; para. [0167]);
delivering (932) a continuous web of second waist elastic material (928) in the cross-machine direction (1003; Fig. 16; para. [0163]);
cutting the web of second waist elastic material (928) to form a plurality of discrete second waist elastic members (940; para. [0168]); and
attaching the second waist elastic members (940) to the web of backsheet material (1004) in the cross-machine direction (1003; Fig. 16; para. [0169]) such that the webs of backsheet material (1004) and bodyside liner material (1012) are interposed between one of the first waist elastic members (936) and a respective one of the second waist elastic members (940; Fig. 16).
However, the instant application has an effective filing date of October 31, 2013. The Bennett reference was first published on April 30, 2015. Additionally, Bennett has an effective filing date of October 31, 2013, the same day at the effective filing dated of the instant application. The Bennett reference is therefore not available under U.S.C. 102(a)(1).
Regarding claim 6, the most relevant prior art is Bennett et al (US 2015/0119840; “Bennett 2”; embodiment 2 beginning at para. [0157]) in view of Bennett et al (US 2015/0119840; “Bennett 1; embodiment 1 beginning at para. [0141]).
Bennett discloses a method for manufacturing absorbent articles (1002; para. [0008], [0157]), the method comprising:
providing an absorbent assembly (1008, 1012) including a liquid permeable bodyside liner (1012), and an absorbent structure (1008) underlying the bodyside liner material (1012; Fig. 16);
delivering (1006) a continuous web of chassis material (1004) having a body-facing side (in the instant case the body-facing side is the side facing up, towards the end user who will be wearing the absorbent article) and a garment-facing side (1024; Fig. 16);
attaching the absorbent assembly (1008, 1012) to the web of chassis material (1004; para. [0160], [0161]) to form a continuous web assembly (1020);
pre-tensioning a first waist elastic material (926; para. [0163]);
attaching a discrete segment of the first waist elastic material (936; para. [0165]) while pre-tensioned (para. [0163]) to at least one of the body-facing side of the chassis material (1004) and the absorbent assembly (1008, 1012; para. [0167]) such that the discrete segment is attached in an elongated state;
pre-tensioning a second waist elastic material (928; para. [0163]);
attaching a discrete segment of the second waist elastic material (940; para. [0168]) while pre-tensioned (para. [0163]) to the garment-facing side of the chassis (1004; para. [0169]) such that the chassis (1004) is interposed between the discrete segments of first (926) and second waist elastic materials (940); and
cutting (946) the web assembly (1020) to form a plurality of absorbent articles (1002; para. [0170]).
Bennett 2 fails to disclose such that the discrete segment of the second waist elastic material is attached in an elongated state.
However, Bennett 1 teaches a discrete segment of a second waist elastic material (940) is attached in an elongated state (para. [0153]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the second waist elastic members, as taught by Bennett 2 by having provided the elongated state, as taught by Bennett 1, in order to have the waist elastic members curl inward toward he wearer when placed under tension, thereby providing a body conforming shape (para. [0153]).
However, the instant application has an effective filing date of October 31, 2013. The Bennett reference was first published on April 30, 2015. Additionally, Bennett has an effective filing date of October 31, 2013, the same day at the effective filing dated of the instant application. The Bennett reference is therefore not available under U.S.C. 102(a)(1).
Regarding claim 15, the most relevant prior art is Bennett et al (US 2015/0119840; “Bennett 2”; embodiment 2 beginning at para. [0157]).
Bennett 2 discloses a method for manufacturing absorbent articles (1002; para. [0008], [0157]), the method comprising:
providing an absorbent assembly (1008, 1012) including a liquid permeable bodyside liner (1012), and an absorbent structure (1008) underlying the bodyside liner material (1012; Fig. 16);
providing a continuous web of chassis material (1004) having a body-facing side (in the instant case the body-facing side is the side facing up, towards the end user who will be wearing the absorbent article) and a garment-facing side (1024; Fig. 16);
attaching the absorbent assembly (1008, 1012) to the web of chassis material (1004; para. [0160], [0161]) to form a continuous web assembly (1020);
pre-tensioning a first waist elastic material (926; para. [0163]);
attaching a discrete segment of the first waist elastic material (936; para. [0165]) while pre-tensioned (para. [0163]) to at least one of the body-facing side of the chassis material (1004) and the absorbent assembly (1008, 1012; para. [0167]) such that the discrete segment is attached in an elongated state;
pre-tensioning a second waist elastic material (928; para. [0163]);
attaching a discrete segment of the second waist elastic material (940; para. [0168]) while pre-tensioned (para. [0163]) to the garment-facing side of the chassis (1004; para. [0169]) such that the chassis (1004) is interposed between the discrete segments of first (926) and second waist elastic materials (940); and
cutting (946) the web assembly (1020) to form a plurality of absorbent articles (1002; para. [0170]).
Bennett 2 fails to forming a continuous absorbent assembly web including a liquid permeable bodyside liner, and an absorbent structure underlying the bodyside liner.
Bennett 2 discloses the absorbent structure (1008) and the liquid permeable bodyside liner (1012) are attached individually to a chassis material (1004), respectively. The web is formed when all three are a connected, not prior to.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731